Citation Nr: 1706902	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  11-18 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD) (claimed as sleep disorder).

2.  Entitlement to an initial increased rating for headaches of unspecified nature rated noncompensably disabling prior to December 17, 2015, and 30 percent disabling thereafter.

3.  Entitlement to an initial increased rating for allergic rhinitis rated noncompensably disabling prior to December 17, 2015, and 10 percent disabling thereafter.

4.  Entitlement to an initial increased rating for lumbar spine degenerative disc disease (DDD) and osteoarthropathy rated noncompensably disabling prior to September 29, 2009, 10 percent disabling from September 29, 2009 to December 16, 2015, and 40 percent disabling from December 17, 2015.

5.  Entitlement to an initial rating higher than 10 percent for radiculopathy, left lower extremity.

6.  Entitlement to an initial increased rating for right shoulder degenerative changes of the acromioclavicular joint, rated noncompensably disabling prior to December 17, 2015, and 20 percent disabling thereafter.

7.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to August 2009, including service in the Southwest Theater of Operations during the Persian Gulf War.  He received the Combat Infantryman Badge (CIB) and Bronze Star Medal.

These matters came to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for major depressive disorder (30%), headaches (0%), allergic rhinitis (0%), right shoulder degenerative changes of the acromioclavicular joint (0%), and lumbar spine DDD with osteoarthropathy (0%), all effective September 1, 2009.  The RO denied entitlement to service connection for sleep apnea, cervical spine disability, left and right knee disabilities, and erectile dysfunction.  

In a January 2013 rating decision, the RO assigned a 10 percent rating to the lumbar spine disability, effective September 29, 2009.  The RO also recharacterized the psychiatric disability as PTSD with MDD and continued the initial 30 percent rating.

In February 2015, the Veteran and his spouse testified at a Board hearing; the transcript is of record.

In October 2015, the Board remanded these matters.

In a January 2016 rating decision, the RO granted entitlement to service connection for erectile dysfunction (0%) and special monthly compensation due to loss of a creative organ, effective September 1, 2009; right knee strain (0% 09/01/2009; 10% 12/17/2015); left knee strain (0% 09/01/2009; 10% 12/17/2015); and, cervical spine disability (0% 09/01/2009; 10% 12/17/2015).  The grant of service connection for these disabilities constituted a full award of the benefits sought on appeal as to those issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.  The RO also assigned a 10 percent rating to allergic rhinitis, a 40 percent rating to lumbar spine disability, a 20 percent rating to right shoulder disability, a 30 percent rating to headaches, and assigned a separate 20 percent ratings for radiculopathy, right upper extremity, and a separate 10 percent rating for radiculopathy, left lower extremity, all effective December 17, 2015.  As the rating assigned to radiculopathy, left lower extremity, is part and parcel of the lumbar spine disability issue, the Board will take jurisdiction of this issue.  Although increased ratings were granted, the issues remain in appellate status, as the maximum schedular ratings have not been assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In October 2015, the Board remanded for updated VA treatment records.  Of record are VA treatment records dated from September 22, 2009 to February 16, 2010; February 22, 2010 to June 3, 2010; February 18, 2011 to October 24, 2011; December 13, 2011 to July 18, 2012; April 25, 2013 to August 17, 2015; and, from May 7, 2015 to November 7, 2015.  It appears that the records compiled are incomplete thus the entirety of the Veteran's treatment records must be associated with the virtual folder.  See Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (finding that because § 3.159(c)(3) expanded the VA's duty to assist to include obtaining VA medical records without consideration of their relevance); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board notes that these outstanding records have a reasonable possibly to assist in substantiating all issues on appeal.

PTSD with MDD

The Veteran's most recent VA mental health examination was conducted in January 2013.  The Veteran's testimony in 2015 suggest that this psychiatric disorder has increased in severity as the Veteran described lack of trust of people and the obsessional ritual of locking his doors before bed and then rechecking.  In light of this testimony and the fact that the last VA examination was conducted over four years ago, the Board finds that the Veteran should be afforded a VA examination to assess the severity of his PTSD with MDD.  

Lumbar spine/right shoulder

The Veteran was afforded a VA examination in December 2015.  The examination report reflects spinal flexion to 25 degrees.  The Court of Appeals for Veterans Claims, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  It is assumed that such range of motion findings are only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.  Similarly, regarding the right shoulder, the examination reports, in order to be considered adequate, must address range of motion in terms of active, passive, weight-bearing and nonweight-bearing.  It is not clear from the examination report that all of the proper testing was completed, to include passive motion testing.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the virtual folder VA treatment records for the periods from June 4, 2010 to February 17, 2011; October 25, 2011 to December 12, 2011; July 19, 2012 to April 24, 2013; and from November 8, 2015.  

2.  Schedule the Veteran for a VA psychiatric examination with a psychologist or psychiatrist to determine the current severity of his service-connected PTSD with MDD.  The examiner should review the Virtual folder and note such review in the examination report or addendum to the report.

The examiner should be asked to comment on the severity of the Veteran's disability, and specify the degree of occupational or social impairment due to his service-connected PTSD with MDD.  Examination findings should be reported to allow for evaluation of his disability under 38 C.F.R. § 4.130, Diagnostic Code 9411, and the examiner should specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his PTSD with MDD.  The examiner should also describe the functional effects of the Veteran's PTSD with MDD, to include how such effects would impact his functioning in an employment capacity.  

3.  Schedule the Veteran for an orthopedic examination with an examiner with appropriate expertise to assess the severity of his lumbar spine and right shoulder disabilities.  The virtual folder should be made available to the examiner for review in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examination and the spine and shoulder should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability, incoordination, or flare-ups.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.  The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weightbearing.  Additionally, as the right shoulder has an opposite joint, the left shoulder, full range of motion testing must also be done on the opposite joint (the left shoulder).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should attempt to estimate additional loss of function during such flare-ups and such additional loss should be expressed in degrees of motion.

The examiner should also describe all neurologic manifestations, to include, but not limited to bowel or bladder impairment.  

The examiner should also provide an opinion concerning how the lumbar spine disability affects his functioning and activities.  The examiner should describe the types of limitations he would experience as a result of his lumbar spine disability.  The examiner must provide a comprehensive rationale for the opinions.  

4.  After completion of the above, review relevant evidence of record and readjudicate the service connection and increased rating issues.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



